771 N.W.2d 791 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Rufus Cornell THOMAS, Defendant-Appellant.
Docket No. 138610. COA No. 279574.
Supreme Court of Michigan.
September 16, 2009.


*792 Order
On order of the Court, the application for leave to appeal the February 12, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.